On Petition for Rehearing
PER CURIAM:
On this petition for rehearing, we have been advised that the armed services have recently adopted new regulations, not previously brought to the attention of this court, dealing with the administrative discharge of conscientious objectors from the armed services. See United States ex rel. Mankiewicz v. Ray, 399 F.2d 900 (2d Cir. 1968). In light of these new regulations, which make major improvements in the procedures to be followed by applicants for conscientious objector discharges, we believe that the interests of justice and a proper regard for the relationship of the armed services and the federal courts would best be served by sending the case back to the Department of the Navy with directions that Hammond’s application be processed in accordance with the new regulations. We, therefore, remand the case to the District Court to return the matter to the Naval authorities and, in view of the disposition of Hammond’s application for a discharge, for whatever further proceedings may prove necessary not inconsistent with the opinion of this court.